Citation Nr: 0021874	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
headaches, secondary to inservice trauma, currently evaluated 
as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disablility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein increased disability 
evaluations for headaches and lumbosacral strain were denied 
and wherein a total disability rating due to individual 
unemployability resulting from service connected disability 
was denied.  The veteran also appeals a March 1999 rating 
action wherein a temporary total evaluation for lumbosacral 
strain due to convalescence was denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability for headaches 
resulting from inservice trauma has been developed.

3.  The veteran's headaches resulting from inservice trauma 
are currently rated at the 50 percent level which is the 
maximum available in the absence of additional disability 
attributable to headaches.



CONCLUSIONS OF LAW

The criteria for an increased rating for headaches secondary 
to inservice trauma are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. §§  3.321, 4.20, 4.124a 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
evaluation for headaches is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
that is, he has presented a claim that is plausible.  He has 
not alleged that any records of probative value that may be 
obtained and which have not already been associated with his 
claims folder are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000), has been satisfied.

Service connection for headaches secondary to trauma was 
established by means of an April 1979 rating action as 
service medical records indicate that the veteran developed 
headaches secondary to a mortar explosion while serving on 
active duty.  A 10 percent disability rating was assigned 
effective September 26, 1978, the date of claim.  By means of 
a February 1995 rating action, the RO awarded a 30 percent 
evaluation for headaches, effective October 10, 1994, the 
date of the veteran's claim for an increased rating.  
Subsequently, the disability evaluation was increased to 50 
percent disabling, effective September 7, 1995, by means of a 
November 1995 rating action.  The evidence does not show that 
the veteran perfected an appeal of either the February 1995 
or November 1995 rating actions.

By means of a December 1998 rating action, the RO denied an 
increased disability rating in excess of 50 percent.  The 
veteran appeals this rating action and claims that his 
headaches are more severe than currently evaluated and that 
an increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

When a condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  While headaches secondary to trauma 
are not listed in the Schedule, these headaches are closely 
analogous to migraine headaches.  Accordingly, the veteran's 
headaches secondary to trauma are currently evaluated under 
Diagnostic Code 8100 as analogous to migraines.  Under these 
criteria, a 50 percent disability rating contemplates 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (1999).

The 50 percent disability rating currently in effect is the 
maximum schedular rating that can be assigned according to 
the Schedule.  As the Schedule precludes any assignment 
higher than 50 percent, an increased disability evaluation is 
not warranted.  The Board accordingly must deny the veteran's 
claim for an increased rating of service connection for 
headaches.   

The Board acknowledges the veteran's contentions that his 
headache disorder has caused him to miss time from work.  The 
record shows that the RO, in the December 1998 rating 
decision, considered referral of this case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but concluded that it was not 
appropriate.

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  While the veteran 
has stated that he has been forced to miss work because of 
his headaches he has not proffered corroborating evidence 
establishing that his case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  On the contrary, the evidence of record indicated 
that majority of the veteran's current problems arise from a 
recent lumbar disc disability and subsequent L5-S1 disc 
excision.  

Although the Board sympathizes with the veteran's 
difficulties due to his headaches, it is constrained to abide 
by VA regulations.  The Board has determined that the 
appropriate disability rating for the veteran's headache is 
50 percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to this disorder, 
any functional loss that would result from this disorder, and 
for any impairment in earning capacity due to these symptoms 
and functional loss.

As the evidence does not support a rating greater than 50 
percent for the veteran's headache disorder; his claim must 
be denied.


ORDER

An increased disability evaluation for headaches secondary to 
inservice trauma, currently evaluated as 50 percent 
disabling, is denied.


REMAND

As indicated above, a claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle.  
Accordingly, the Board finds that the veteran's claims for an 
increased disability evaluation for lumbosacral strain and 
for a total disability evaluation due to individual 
unemployability resulting from service connected disability 
are "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000); that is, he has presented 
claims that are plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In a January 1999 letter, the veteran indicated that he was 
currently receiving short term disability until such time as 
a pending claim for social security benefits was decided.  
The Board is of the opinion that an effort should be made to 
ascertain whether the veteran is currently in receipt of 
benefits from the Social Security Administration and, if so, 
medical records relied on by the Social Security 
Administration should be associated with the veteran's claims 
folder.  

In addition to procuring additional evidence, the "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In a June 
1999 informal hearing presentation, the veteran's accredited 
representative expressed concern over the adequacy of prior 
VA examinations.  In particular, the veteran was afforded VA 
neurological and orthopedic examinations in November 1998; 
however, a complete copy of the veteran's medical records 
does not appear to have been associated with the claims 
folder at that time.  In addition, an April 1997 VA 
psychiatric examination did not include a global assessment 
of function (GAF) score.  The Board is of the opinion that 
additional examination of the veteran is prudent.

There is also a claim for a temporary total evaluation 
because of treatment for a service-connected lumbosacral 
disability requiring convalescence, and certain development 
must be completed even before the Board may consider that 
issue.  A review of the claims folder indicates that a 
temporary total evaluation was denied by the RO by means of a 
March 1999 rating action.  In a June 1999 Informal Hearing 
Presentation, the veteran's accredited representative 
indicated disagreement with the March 1999 denial and a 
desire to appeal was expressed.  VA regulations provide that 
a written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  This NOD was 
timely filed within one year of notification of the denial of 
the claim and thus initiated review by the Board of the RO's 
denial of the claim.  Accordingly, the issue must be remanded 
to have the RO issue a Statement of the Case regarding the 
claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following 
development:

1.  With respect to a claim for a 
temporary total evaluation because of 
treatment for a service-connected 
lumbosacral disability requiring 
convalescence, the RO should furnish to 
the veteran and his representative a 
Statement of the Case summarizing the law 
and evidence relied on in the 
determination of this claim.  The RO 
should also inform the veteran of his 
appellate rights with respect to this 
claim.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon, 
to the extent feasible.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities since September 
1998.   After securing the necessary 
release, the RO should obtain these 
records.

4.  After completion of the above, the 
veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to service connected disabilities.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner(s) should be 
asked to indicate on the face of the 
examination report that the claims folder 
has been reviewed prior to examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  The examination report(s) should 
include the following:

a.  An indication as to whether the 
veteran is currently employed. 

b.  An opinion as to whether the 
veteran's recent disc excision is 
etiologically related to the 
veteran's service connected 
lumbosacral strain or is 
representative of a separate and 
distinct disability.  

c.  An opinion as to whether the 
veteran is unable to secure or 
follow a substantially gainful 
occupation due solely to his 
service-connected disabilities.

5.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  The RO is to advise the veteran that 
failure to comply with the actions 
requested herein, without good cause, may 
result in adverse action with regard to 
his claim, to include the denial thereof.

7.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 


- 2 -



- 6 -


